DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 19 is objected to because of the following informalities: in lines 1-2, the phrase “at least one and second mechanical arms against” seems cumbersome and ripe for clarity issues. Applicants should consider rewriting this claim to make clear they are referring to both the “at least one mechanical arm” and the “second mechanical arm”. 
Appropriate correction is required.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carriere et al. (US 20040206551).
Regarding claims 1 and 15: Carriere discloses a system for handling drilling pipe on a drilling rig having a mast and a method to move a drilling rig between two land drilling locations (Fig. 1; [0002]). Carriere discloses that the system comprises an upper mechanical arm 62 including a pipe gripper 64 disposed at a distal end of the upper arm, that the upper arm at a proximal end being fixed to the mast of the drilling rig (Figs. 1, 5; [0051]). Carriere discloses that the drilling rig is configured for land drilling operations and the upper arm is configured to be transported without disassembly from the mast during transportation between land drilling location (Fig. 7; [0042], [0046]).
Regarding claim 13: Carriere discloses that the upper mechanical arm includes tilt and/or telescope cylinders configured to provide desired range of motion for the upper mechanical arm and its pipe gripper ([0051]). 
Regarding claim 14: Carriere discloses that the drilling rig is configured to drill a subterranean wellbore used for exploration of and/or production of hydrocarbon- bearing fluid from subterranean rock formations ([0002], [0007], [0008]). 
Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taggart et al. (US 20150259984).
Regarding claims 1 and 15: Taggart discloses a system for handling drilling pipe on a drilling rig having a mast and a method to move a drilling rig between two land drilling locations (Fig. 1; [0006]). Taggart discloses that the system comprises an upper mechanical arm 44 including a pipe gripper 46 disposed at a distal end of the upper arm, that the upper arm at a proximal end being fixed to the mast of the drilling rig (Figs. 1, 2, 21; [0078]). Taggart discloses that the drilling rig is configured for land drilling operations and the upper arm is configured to be transported without disassembly from the mast during transportation between land drilling location (Figs. 1, 17; [0006], [0064]). 
Regarding claim 13: Taggart discloses that the upper mechanical arm includes tilt and/or telescope cylinders configured to provide desired range of motion for the upper mechanical arm and its pipe gripper ([0078]). 
Regarding claim 14: Taggart discloses that the drilling rig is configured to drill a subterranean wellbore used for exploration of and/or production of hydrocarbon- bearing fluid from subterranean rock formations ([0002], [0006], [0064]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taggart et al. (US 20150259984), alone.
Taggart discloses the invention substantially as claimed and as discussed above.
Regarding claims 2 and 16: Taggart does not explicitly disclose a lower mechanical arm including a pipe gripper disposed at a distal end of the lower arm, that the lower arm at a proximal end being fixed to the mast at a location below the upper arm, and lower arm is configured to be transported without disassembly from the mast during transportation between land drilling locations. However, Taggart discloses that tool carrier 36b can be configured to hold any tool used during drilling ([0077]). Before the effective filing date of the claimed inventions, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a lower arm to the system of Taggart. As Taggart discloses any number of tools can be added and as it is notoriously well known to have back up or redundant arms to hold and move piping, it would have been within routine skill to configure Taggart to have both an upper and lower arm. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carriere et al. (US 20040206551) in view of Magnuson et al. (US 20150330162).
Carriere discloses the invention substantially as claimed and as discussed above.
Regarding claims 2 and 16: Carriere does not explicitly disclose a lower mechanical arm including a pipe gripper disposed at a distal end of the lower arm, that the lower arm at a proximal end being fixed to the mast at a location below the upper arm, and lower arm is configured to be transported without disassembly from the mast during transportation between land drilling locations. Magnuson discloses a lower mechanical arm 155 including a pipe gripper 157 disposed at a distal end of the lower arm and that the lower arm at a proximal end being fixed at a location below the upper arm (Fig. 1; [0032]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a lower arm, as taught by Magnuson, to the system of Carriere, so that the lower and the upper carriages can cooperate to manipulate tubulars and/or stands. Carriere, as modified by Magnuson, discloses that the lower arm is configured to be transported without disassembly from the mast during transportation between land drilling locations (See above; Carriere - Fig. 7; [0042], [0046]; Magnuson - Fig. 1; [0032]). 
Regarding claim 3: Carriere, as modified by Magnuson, discloses that the upper mechanical arm and its pipe gripper are configured to grip a stand of drilling pipe and support its load during movement and the lower mechanical arm and its pipe gripper are configured to guide the stand of drilling pipe during the movement (Magnuson - [0032]). 
Regarding claim 4: Carriere, as modified by Magnuson, discloses that both upper and lower mechanical arms are configured to alternatively act as a guide arm during the stand of drilling pipe moves (Magnuson - [0032]). 
Claims 5-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carriere et al. (US 20040206551) in view of Bussis et al. (WO 2017025577 - see IDS).
Carriere discloses the invention substantially as claimed and as discussed above.
Regarding claims 5 and 17: Carriere does not explicitly disclose that the drilling rig includes an upper horizontal platform mounted to the mast and the upper mechanical arm is mounted to the upper horizontal platform at its proximal end. Bussis discloses that the drilling rig includes an upper horizontal platform mounted to the mast and the upper mechanical arm is mounted to the upper horizontal platform at its proximal end (Fig. 6a). Before the effective filing date of the claimed inventions, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configure the Carriere system so that the drilling rig includes an upper horizontal platform mounted to the mast and the upper mechanical arm is mounted to the upper horizontal platform at its proximal end as taught by Bussis. As Carriere and Bussis are both directed to handling tubulars in a drilling rig, as drilling rig configurations have well-known variations, and as Bussis specifically discloses a particular configuration, it would have been within routine skill to have configured Carriere to have a specific configuration such as a platform with an arm connected thereto. Such a selection and such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 6: Carriere, as modified by Bussis, discloses that the upper horizontal platform is a fingerboard including a plurality of elongated fingers between which a plurality of drilling pipes can be stored and that the proximal end of the upper mechanical arm being mounted to an underside of the fingerboard (Bussis - Fig. 6a). 
Regarding claim 7: Carriere, as modified by Bussis, discloses that the proximal end of the upper mechanical arm is mounted on a trolley moveable upon rails mounted on the underside of the fingerboard (Bussis - Figs. 3b, 6a). 
Regarding claim 8: Carriere, as modified by Bussis, discloses that the upper mechanical arm is configured to fold against the upper horizontal platform to facilitate transportation of the mast without disassembly from the mast (Carriere - Figs. 1, 7; [0002], [0042], [0046],  [0051]; Bussis - Figs. 3b, 4, 6a). 
Regarding claim 9: Carriere, as modified by Bussis, discloses that the upper horizontal platform is configured to fold against the mast to facilitate transportation of the mast without disassembly from the mast and that the upper mechanical arm and the upper horizontal platform being parallel or near parallel to the mast when fully folded (Carriere - Figs. 1, 7; [0002], [0042], [0046],  [0051]; Bussis - Figs. 3b, 4, 6a). 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carriere et al. (US 20040206551) and Magnuson et al. (US 20150330162), as applied to claim 2 above, and further in view of Bussis et al. (WO 2017025577 - see IDS).
Carriere, Magnuson, and Bussis disclose the invention substantially as claimed and as discussed above.
Regarding claim 10: Carriere, as modified by Magnuson, does not explicitly disclose that the drilling rig includes a lower horizontal platform mounted to the mast below the upper horizontal platform and that the lower mechanical arm is mounted to the lower horizontal platform at its proximal end. However, as discussed above, Bussis discloses that the drilling rig includes a horizontal platform mounted to the mast and that a mechanical arm is mounted to the horizontal platform at its proximal end (Fig. 6a). Further, the examiner found that before the effective filing date of the claimed inventions, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configure the Carriere system so that the drilling rig includes a horizontal platform mounted to the mast and the mechanical arm is mounted to the horizontal platform at its proximal end as taught by Bussis. As Carriere and Bussis are both directed to handling tubulars in a drilling rig, as drilling rig configurations have well-known variations, and as Bussis specifically discloses a particular configuration, it would have been within routine skill to have configured Carriere to have a specific configuration such as a platform with an arm connected thereto. Such a selection and such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. Thus, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the Carriere, as modified by Magnuson, so that the drilling rig includes a lower horizontal platform mounted to the mast below the upper horizontal platform and that the lower mechanical arm is mounted to the lower horizontal platform at its proximal end. As Carriere, as modified by Magnuson, discloses multiple arms, as Bussis specifically discloses mounting an arm to a horizontal platform, and as it is notoriously well known, in the drilling arts, to have back up or redundant structures, it would have been within routine skill to have configured Carriere, as modified by Magnuson and Bussis, to have both the upper and lower platforms with an arm attached to each. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 12: As discussed above Carriere, as modified by Magnuson and Bussis, discloses that the upper mechanical arm is configured to fold against the upper horizontal platform to facilitate transportation of the mast without disassembly from the mast. Also discussed above,  Carriere, as modified by Magnuson and Bussis, discloses a lower platform with a lower arm attached thereto (see above; Carriere - Figs. 1, 7; [0002], [0042], [0046],  [0051]; Bussis - Figs. 3b, 4, 6a). Although, Carriere, as modified by Magnuson and Bussis, does not explicitly disclose the lower mechanical arm is configured to fold against the lower horizontal platform to facilitate transportation of the drilling mast without disassembly from the mast, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Carriere, as modified by Magnuson and Bussis, so that the lower mechanical arm is configured to fold against the lower horizontal platform to facilitate transportation of the drilling mast without disassembly from the mast. It would have been within routine skill to have configured Carriere, as modified by Magnuson and Bussis, to have both the upper and lower platforms with attached arms to fold in a similar manner. Such a configuration and operation would have been predictable with a reasonable expectation for success and no unexpected results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carriere et al. (US 20040206551) and Magnuson et al. (US 20150330162), and Bussis et al. (WO 2017025577 - see IDS), as applied to claim 10 above, and further in view of Reddy et al. (US 20130327543).
Carriere, Magnuson, and Bussis disclose the invention substantially as claimed and as discussed above.
Regarding claim 11: Carriere, as modified by Magnuson and Bussis, does not use the term belly board and this does not explicitly disclose that the lower horizontal platform is a belly board and that the proximal end of the lower mechanical arm being mounted to an underside of the belly board. Reddy discloses that a lower horizontal platform 145 is a belly board (Fig. 1; [0016], [0027]). However, as discussed above, Carriere, as modified by Magnuson and Bussis, are found as disclosing a lower horizontal platform with an arm attached thereto (see above). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that the lower horizontal platform with an arm attached thereto, found above as being obvious in view of Carriere, as modified by Magnuson and Bussis, can be a belly board as taught by Reddy. As Reddy teaches that the lower horizontal platform used to support tubular members is called a belly board, it would have been within routine skill to have recognized that the lower horizontal platform of Carriere, as modified by Magnuson and Bussis, is a belly board. Such a configuration and understanding would have been predictable with a reasonable expectation for success and no unexpected results. Carriere, as modified by Magnuson, Bussis, and Reddy discloses that the proximal end of the lower mechanical arm is mounted to an underside of the belly board.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carriere et al. (US 20040206551) in view of Bussis et al. (WO 2017025577 - see IDS) and in view of Magnuson et al. (US 20150330162).
Carriere, Magnuson, and Bussis disclose the invention substantially as claimed and as discussed above.
Regarding claim 18: As discussed above, Carriere, as modified by Bussis and Magnuson discloses that the drilling rig includes upper and lower horizontal platforms and that the at least one mechanical arm is mounted on an underside of the upper horizontal platform and that a second mechanical arm is mounted to an underside of the lower horizontal platform (see above rejections of claims 5 and 10). 
Regarding claim 19: As discussed above, Carriere, as modified by Bussis and Magnuson discloses that folding includes folding the at least first and second mechanical arms against the upper and lower horizontal platforms, respectively and folding the upper horizontal platforms towards the mast (see above rejections of claims 8, 9, and 12). 
Although, Carriere, as modified by Bussis and Magnuson, does not explicitly disclose folding the lower horizontal platform towards the mast, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Carriere, as modified by Bussis and Magnuson, so that the lower horizontal platform is configured to fold against the mast. It would have been within routine skill to have configured Carriere, as modified by Bussis and Magnuson, to have both the upper and lower platforms fold in a similar manner. Such a configuration and operation would have been predictable with a reasonable expectation for success and no unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
4/6/2022